ORDER
PER CURIAM.
On consideration of appellee’s petition for rehearing or rehearing en banc, it is
ORDERED by the merits division * that appellee’s petition for rehearing is granted to the extent that the February 21, 2013, published opinion clarifies why the case law mandates the clear and convincing standard for the disposition of temporary custody in this neglect case; and it appearing that no judge of this court has called for a vote on the petition for rehearing en banc, it is
FURTHER ORDERED that the petition for rehearing en banc is denied as moot.